         Case 1:18-cv-10876-LTS Document 119 Filed 11/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


NIKE, Inc.,

               Plaintiff,

       v.                                            Civil Action No. 1:18-cv-10876-LTS

PUMA North America, Inc.,

               Defendant.


    JOINT STATUS REPORT AND MOTION TO STAY UPCOMING DEADLINES

       Pursuant to the Court’s Order (ECF Nos. 117, 118), Plaintiff NIKE, Inc. (“NIKE”) and

Defendant PUMA North America, Inc. (“PUMA”) submit this Joint Status Report and move the

Court to reset the deadline to submit a proposed schedule for pre-trial submissions and stay other

upcoming deadlines as set forth below. The parties state as follows:

       1.      The Court held a status conference on November 7, 2019 to discuss motions for

summary judgment and setting a trial date. (ECF No. 117.) During the conference, the Court

asked the parties to submit a proposed schedule for pre-trial submissions by November 21, 2019

in light of the Court’s forthcoming Order setting a trial date. (Id.) After the conference, the

Court set trial to start December 7, 2020. (ECF No. 115.)

       2.      The parties thereafter conducted a settlement conference on November 12, 2019.

The parties agreed to terms to resolve this dispute. The parties are now finalizing a written

settlement agreement.

       3.      Therefore, the parties respectfully request the Court reset the deadline to submit a

proposed schedule for pre-trial submissions for 60 days—from November 21, 2019 to January

20, 2020—to provide the parties time to finalize their written settlement agreement and complete




                                                1
         Case 1:18-cv-10876-LTS Document 119 Filed 11/15/19 Page 2 of 3



certain obligations required by the written settlement agreement. The parties anticipate filing a

stipulated dismissal of this action prior to January 20, 2020.

       4.      The parties also respectfully request that the Court stay the following deadlines:

                   Deadline                                        Current Due Date

Presumptive deadline to amend and/or                  Thursday, November 21, 2019
supplement preliminary patent-related                 (28 days after entry of the Court’s claim-
disclosures of L.R. 16.6(d)(1) and (4) for good       construction ruling on October 24, 2019, see
cause based on the court’s entry of a claim           ECF No. 111)
construction that is different from that
proposed by the party seeking amendment
pursuant to L.R. 16.6(d)(5)(A).

Deadline to disclose reliance on advice of
counsel as part of a patent-related claim or
defense pursuant to L.R. 16.6(f).

These deadlines are the only ones presently scheduled for before January 20, 2020, by which the

parties anticipate being able to file a stipulated dismissal of this action. A stay of these deadlines

will enable the parties to avoid unnecessary costs and to focus their efforts and resources on

finalizing their written settlement agreement.

       5.      The parties do not request changes to any other dates or deadlines in this

proceeding.




                                                  2
         Case 1:18-cv-10876-LTS Document 119 Filed 11/15/19 Page 3 of 3



Dated: November 15, 2019                          Respectfully submitted,

/s/ Christopher J. Renk                           /s/ Timothy J. Rousseau (inserted with
                                                  permission)
John P. Iwanicki (BBO# 556465)                    Lawrence C. Drucker (pro hac vice)
Banner & Witcoff, Ltd.                            Vincent J. Rubino, III (pro hac vice)
28 State Street, Suite 1800                       Timothy J. Rousseau (BBO No. 673205)
Boston, Massachusetts 02109                       Alessandra Carcaterra Messing (pro hac vice)
Telephone: (617) 720-9600                         Enrique W. Iturralde (pro hac vice)
Facsimile: (617) 720-9601                         BROWN RUDNICK LLP
JIwanicki@bannerwitcoff.com                       Seven Times Square
                                                  New York, New York 10036
Christopher J. Renk                               t: (212) 209-4800
Michael J. Harris                                 f: (212) 209-4801
Kimberly S. Devine                                ldrucker@brownrudnick.com
Kevin Dam                                         vrubino@brownrudnick.com
Novaira T. Paul                                   trousseau@brownrudnick.com
Banner & Witcoff, Ltd.                            amessing@brownrudnick.com
71 South Wacker Drive, Suite 3600                 eiturralde@brownrudnick.com
Chicago, Illinois 60606
Telephone: (312) 463-5000                         Wayne F. Dennison (BBO No. 558879)
Facsimile: (312) 463-5001                         BROWN RUDNICK LLP
CRenk@bannerwitcoff.com                           One Financial Center
MHarris@bannerwitcoff.com                         Boston, Massachusetts 02111
KDevine@bannerwitcoff.com                         t: (617) 856-8200
KDam@bannerwitcoff.com                            f: (617) 856-8201
NPaul@bannerwitcoff.com                           wdennison@brownrudnick.com

Counsel for Plaintiff                             Counsel for Defendant
NIKE, Inc.                                        PUMA North America, Inc.



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                  /s/ Kevin Dam




                                                 3
